 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   SONDRA DYNESE BURTON,            )                 Case No.: 1:18-cv-1132 - JLT
                                      )
12            Plaintiff,              )                 ORDER TO DEFENDANT TO SHOW CAUSE
                                      )                 WHY SANCTIONS SHOULD NOT BE IMPOSED
13       v.                           )
                                      )                 FOR FAILURE TO COMPLY WITH THE
14   COMMISSIONER OF SOCIAL SECURITY, )                 COURT’S ORDER
                                      )
15            Defendant.              )
                                      )
16
17          Sondra Dynese Burton seeks judicial review of a decision to denying her application for Social
18   Security benefits. (Doc. 1) On August 24, 2018, the Court issued its Scheduling Order, setting forth the
19   applicable deadlines. (Doc. 5)
20          Plaintiff filed her opening brief in this action on April 8, 2019. (Doc. 14) Pursuant to the terms
21   of the Scheduling Order, within thirty date of service of the confidential letter brief, the Commissioner
22   was to file a responsive brief. (Doc. 5 at 3) Thus, the Commissioner’s response was due May 8, 2019.
23   To date, the Commissioner has not responded to Plaintiff’s opening brief or requested an extension of
24   time to comply with the Court’s order.
25          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
26   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
27   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
28   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions.

                                                         1
 1   Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court impose
 2   sanctions, including terminating sanctions, for a party’s failure to obey a court order or failure to
 3   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
 4   (imposing sanctions terminating for failure to comply with an order); Malone v. U.S. Postal Service,
 5   833 F.2d 128, 130 (9th Cir. 1987) (imposing terminating sanctions for failure to comply with a court
 6   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (sanctions for failure to prosecute
 7   and to comply with local rules).
 8           Accordingly, the Commissioner is ORDERED to show cause within fourteen days of the date
 9   of service of this order why the sanctions should not be imposed for failure to follow the Court’s Order
10   or to file response to Plaintiff’s opening brief.
11
12   IT IS SO ORDERED.
13       Dated:     May 10, 2019                                /s/ Jennifer L. Thurston
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
